IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-14-00124-CR

JEFFREY TODD BLACKBURN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the County Court at Law
                              Walker County, Texas
                              Trial Court No. 13-0194


                                           ORDER


       This appeal is reinstated. The reporter’s record is due to be filed in this Court

within 30 days from the date of this order. Appellant’s brief is due within 30 days from

the date the reporter’s record is filed.




                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed October 30, 2014




Blackburn v. State                        Page 2